IN THE
                        TENTH COURT OF APPEALS



                               No. 10-15-00145-CR

                        IN RE ROBERT ALLEN BYRD


                               Original Proceeding



                                   OPINION


      Relator’s petition for writ of mandamus is denied.



                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray concurring)
Petition denied
Opinion delivered and filed May 28, 2015
Publish
[OT06]
In re Byrd   Page 2